Exhibit DOLLAR TREE REPORTS FIRST QUARTER COMPARABLE-STORE SALES INCREASE OF 9.2% CHESAPEAKE, Va. – May 7, 2009 – Dollar Tree, Inc. (NASDAQ: DLTR), the nation’s largest discount variety store chain selling everything for $1 or less, reported consolidated net sales of $1.20 billion for the quarter ended May 2, 2009 (“first quarter”), a 14.2% increase compared to $1.05 billionreported for the quarter ended May 3, 2008.Comparable-store sales for the first quarter increased 9.2%.Sales exceeded the high end of the Company’s first quarter guidance range by approximately $40 million. “Sales were above plan throughout the quarter,” President and CEO Bob Sasser said.“Our seasonal performance was very strong from Valentine’s Day through Easter, with excellent sell-through.Our traffic continues to grow, as more and more customers rely on Dollar Tree’s extreme value for everyday needs and special occasions.Leading categories in the first quarter included health and beauty care basics, household cleaning supplies, party goods and food.” The
